Title: To James Madison from Newel Kimbel, 4 January 1815
From: Kimbel, Newel
To: Madison, James


        
          Sir
          Frigit United Stats Janury 4th 1815
        
        Plese your Honor I have A oppotunity ⟨to⟩ Writes A line to in form you of my Situation Wich is not verry Agreable to me Sir I Enlisted A Board this friget And then Runn Away And En⟨listed⟩ in the twnty fith Regt. of infantry And the officr belonging to the Lead Ship Broat me Back Agan And I am verry much Diseatfide of Staying: that I Cannot contain my Self And Would Wish to Return Back to the Regt of Wich I Enlisted in of wich I Entred Doing the War Sir if you ples Sir I will wrtes to you more peticular when I Enlisted in the 25 Regt I Enlisted By Name of John Baris And I Altread Name A Bourd Ship and Cald my name Newel Cimbel. And Sir if you would give liberty for me to Return Back to the Army you would oblidg your obdent frind
        
          Newel Kimbel
        
      